 


EXHIBIT 10.02


May 16, 2007




David Rosenthal
3921 S. Clermont Street
Cherry Hills Village, CO 80113


Dear David,


On behalf of SANZ and its affiliates, I am pleased to extend to you an offer to
join SANZ Inc. You will hold the position of Senior Vice President until June
21, 2007 at which time you will formally move to the position of Chief Financial
Officer, reporting to Todd Oseth, President and Chief Executive Officer.


Your employment with SANZ will be as an at-will employee. The following sets
forth your compensation package while employed by SANZ. This compensation
package does not create a contract of employment between you and SANZ.



 
·
The effective date of your employment will be on or before June 1, 2007.




 
·
Your semi-monthly salary will be $9,375.00.




 
·
You will be eligible for a 30% bonus based on achieving targets set by the board
of directors. You will also be eligible for an additional 30% opportunity if
stretch targets, set by the board of directors, are met. Bonus amounts are based
on annual earnings.




 
·
You will be eligible to participate in the executive equity program which is
currently being established.




 
·
In the event of termination due to a change of control or without cause, you
will receive four months severance.



You will become eligible for the following insurance options effective June 1,
2007.



 
·
United Healthcare will provide Health Insurance coverage for you and your
eligible dependents. This plan allows premiums to be paid through payroll
deductions before social security tax, federal income tax, and state income tax
is calculated.




 
·
Dental insurance coverage for you and your eligible dependents will be provided
by Aetna. This plan allows premiums to be paid through payroll deductions before
social security tax, federal income tax, and state income tax is calculated.




 
·
Section 125 Cafeteria Plan (Flexible Spending Account) which allows you to
exempt qualified expenses from tax withholding through payroll deduction.




 
·
Both Life and Accidental Death & Dismemberment insurance are provided equal to
one times your annual salary up to a maximum of $50,000 at no cost to you. You
may purchase additional coverage at your own expense.




 
·
Long-Term Disability insurance in the amount of 60% of your base salary in the
event you are unable to work due to a disability that lasts longer than 90 days.
You have the option of purchasing a short-term disability policy at your
expense.

 

--------------------------------------------------------------------------------




EXHIBIT 10.02
 

 
·
You will be eligible to participate in the SANZ 401(k) Employee Savings Trust
(401(k) Plan) the month following three months of continuous employment. This is
a plan that allows you to contribute up to 100% of your pre-tax pay to
your 401(k) account up to the maximum amount permitted by the IRS ($15,500 for
2007).

 
Please indicate your acceptance by signing below and faxing all pages to
me at 303-297-9654, Additionally, please complete and sign the enclosed Employee
Non-disclosure and Non-solicitation agreement and return in the enclosed FedEx
envelope. You will need to mail this package on the date that is listed on the
label, or revise that date if necessary, keeping in mind that we would like to
receive the forms as soon as possible.


You will find enclosed the forms necessary to schedule and take a mandatory drug
test. Please locate the facility that is most convenient for you and make an
appointment as soon as possible. You will need to take either the Quest or Lab
Corp paperwork with you, depending on which lab you choose. Discard the other
lab form.


David, we are very excited about you joining the SANZ team, and are confident
that you will make a substantial contribution to our future success. Should you
have any questions or comments related to this or any other matter, please do
not hesitate to contact me at 303-495-6351.
 
Sincerely,
 
/s/ Fay Craig
 
Fay Craig
Manager, Human Resources
 
 
Enclosure:
Non-Disclosure/Non-Solicitation Agreement
 
I, David Rosenthal understand that by accepting with Sanz Inc., this   18th day
of May 2007, that I am an employee at-will, and may resign or be terminated for
any reason or for no reason, with or without cause, and that I have not been
offered a contract of permanent employment. I further understand that the
compensation package as set forth above continues only while I remain an at-will
employee of SANZ.


/s/ David Rosenthal
 
May 18, 2007
 
David Rosenthal
 
Date
 

 

--------------------------------------------------------------------------------

